DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008268309 A (TAKATO TAKAKI et al.) in view of JP 2015127292 A (BABA YUJI et al.) and SIKHARULIDZE, DAVID ET AL., 67.3: Electrophoretically Controlled Nematic LCD: Plastic Bistable Technology with Memorized Intrinsic Grey Scale, May 2008, pages 1030-1033, SID International Symposium, Los Angeles, USA and KR 101619849 B1.  

    PNG
    media_image1.png
    414
    234
    media_image1.png
    Greyscale

Per claims 1 and 10, Takato teaches an optical device [display shown in figure 1] comprising: a first substrate [1]; a second substrate disposed opposite to the first substrate [2]; and a light modulating material existing between the first substrate and the second substrate [7], a first alignment film formed on one surface of the first substrate [3,4]; and second alignment film formed on one surface of the second substrate [3,4], wherein the first alignment film comprises a substance for forming an alignment film, spacers, and nanoparticles [see the combination with SIKHARULIDZE below], wherein the second alignment film comprises a substance for forming alignment film but does not comprise spacers and nanoparticles [inherent to the Takato reference, hence the combination with SIKHARULIDZE is required], wherein the alignment film comprises a substance for forming an alignment film [polyimide, see -Creation of alignment film- paragraph 0028], spacers [silica spheres 8] and nanoparticles [barium titanate having a particle diameter of 50 nm], wherein the density of the spacers [see Applicant’s specification paragraph 0071, silica has a density of 2.7 g/cm3] is smaller than the density of the nanoparticles, and wherein the density of the nanoparticles is in a range of 1.5 g/cm3 to 10 g/cm3 [see the evidential reference Baba’s paragraph 0043, barium titanate has a density of 6 g/cm3 which is more than silica spheres].  
Takato does not mention that the spacers are a part of the alignment layer substance.  However, SIKHARULIDZE teaches at the last paragraph of page 1032 that it was common knowledge to mix the spacers with the alignment film.  Simplified manufacturing would have been an expected benefit.   Regarding the second alignment film comprises a substance for forming alignment film but does not comprise spacers and nanoparticles.  Sikharulidze teaches at the top of the second column on page 1032 that “Fig. 5 shows this process. This technique allows the use of plastic substrates with different alignment and electrode arrangements [emphasis added].” As such, it would have been routine skill in the art to form only one alignment layer with a substance including the spacers and particles in order to reduce the probability of overlapping spacers and thus ensure proper cell gap thickness.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine SIKHARULIDZE with Takato.  
Regarding the density range of 1.5 g/ cm3 to 10 cm3, the courts have held overlapping ranges to be at least obvious.  Improved particle material selection would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Takato does not teach the particles satisfying the following equation 1: LA < 3 x SA wherein; LA is the length of the a major axis of the nanoparticle and SA is the a length of the minor axis of the nanoparticle.  However, KR 101619849 B1 teaches a liquid crystal aligning agent composition according to the composition for liquid crystal alignment using the conventional carbon nanotube with nanotube having a diameter of 5 ~ 10 nm and length are mixed in a solvent of 500 ~ 2000 nm.  The nanotubes offer excellent physical property improvement of the alignment film utilizing the tube.  See the abstract and background of the invention.  
Regarding the overlapping range, Improved particle material selection would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the nanotubes of KR 101619849 B1 with Takato.  
Per claim 2, Takato teaches the coating composition according to claim 1, wherein the substance for forming an the alignment film is a substance for forming a rubbing alignment film or a substance for forming a photo alignment film [polyimide is used which allows for both rubbing alignment and photo alignment and Takato uses a rubbing method].  
Per claim 3, Takato teaches the coating composition according to claim 1, wherein the substance for forming an-the alignment film comprises one or more selected from the group consisting of a polyimide compound, a poly(vinyl alcohol) compound, a poly(amic acid) compound, a polystyrene compound, a polyamide compound, a polyoxyethylene compound, a polynorbornene compound, a phenylmaleimide copolymer compound, a polyvinylcinnamate compound, a polyazobenzene compound, a polyethyleneimide compound, a polyethylene compound, a polystyrene compound, a polyphenylenephthalamide compound, a polyester compound, a CMPI (chloromethylated polyimide) compound, a PVCI (polyvinylcinnamate) compound and a polymethyl methacrylate compound [polyimide is used by Takato].  
Per claim 4, Takato teaches the coating composition according to claim 1, wherein the ratio an amount of the substance for forming the alignment film is 0.1 to 10 wt% relative to a total weight of the coating composition [5%wt is used, see paragraph 0028].  
Per claim 5, Takato teaches the coating composition according to claim 1, wherein the spacers have a D50 particle diameter of 1 micron or more [5 microns spacers are used, see paragraph 0027].  The courts have held overlapping ranges to be at least obvious.  Improved particle material selection would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 6, Takato teaches the coating composition according to claim 1, wherein the density of the spacers is in the range of 1 g/cm3 to 5 g/cm3 [density of 2.7 g/cm3 is used].  The courts have held overlapping ranges to be at least obvious.  Improved particle material selection would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 7, Takato teaches the coating composition according to claim 1 wherein the a ratio (B/A) of the density (A) of the spacers and to the density (B) of the nanoparticles is in a range of 1.5 to 10 [2.7 to 6 is about 2].  The courts have held overlapping ranges to be at least obvious.  Improved particle material selection would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 8, Takato teaches the coating composition according to claim 1.  Takato lacks wherein the spacers are contained in a ratio of 0.5 to 10,000 parts by weight relative to 100 parts by weight of the substance for forming the alignment film.  However, it was a matter of optimization.  As the ratio of spacers to substance increases the space between the substrates can be maintained under extreme forces while the optical noise increase.  Accordingly, it was a matter of optimizing gap strength to noise.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 9, Takato teaches the coating composition according to claim 1, wherein the nanoparticles have a D50 particle diameter of 1 micron or less [50 nm particles are used].  The courts have held overlapping ranges to be at least obvious.  Improved particle material selection would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 11, Takato teaches the coating composition according to claim 1.  Takato lacks the nanoparticles are contained in a ratio of 0.01 to 10,000 parts by weight relative to 100 parts by weight of the substance for forming an-the alignment film.  However, it was a matter of optimization.  As the ratio of nanoparticles to substance increases the contrast would increase and noise would also increase.  Accordingly, it was a matter of optimizing gap strength to noise.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  
Per claim 16, Takato in view of Gaga and SIKHARULIDZE teaches the optical device according to claim 1.  Takato lacks, but SIKHARULIDZE teaches using a dichroic dye for improved contrast.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine SIKHARULIDZE with Takato.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/            Primary Examiner, Art Unit 2871